Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:

Group I, claims 1-8 and 10, drawn to a polymer-metal oxide complex, classified in A61K 49/1854
Group II, claims 11-13, 17-20, drawn to a method of making a polymer-metal oxide complex, classified in A61K47/58 .
Group III, claim 21, drawn to a nuclear magnetic resonance imaging contrast agent, classified in A61K49/06
Group IV, claims 22-23, drawn to the use of a nuclear magnetic resonance imaging contrast agent, classified in A61K49/06. 
Group V, claims 24-25, drawn to an iron supplement, classified in A61P 7/06.
Group VI, claim 26, drawn to a method of treating iron-deficiency anaemia in a subject in need thereof, classified in A61 33/26.


The common technical feature of the above groups is the polymer-metal oxide complex of claim 1.  This element cannot be a special technical feature under PCT Rule 13.2 because it is not novel.  CN103347543 to Hyeon (IDS filed 7/23/2019) teaches a polymer-metal oxide complex for improved nuclear magnetic resonance imaging contrast agents, wherein the polymer-metal oxide complex comprises an iron oxide particle (a metal oxide particle) located at the core and polyacrylic acid polymers (polymers) modified on the surface of the metal oxide particle, the polymers polymer is provided with carboxyl groups (functional groups capable of binding to the surface of the metal oxide (Abstract; Examples 1-4).  Iron oxide has the formula FeO2 or FeO3.  Polyacrylic acid neutralized with NaOH has the formula (C3H3O2Na).  Therefore all of the elements in applicant’s formula are present in  Hyeon’s complex (instant M = iron; N is optional; O = oxygen; C = carbon; H = Hydrogen; Na = sodium).  Hyeon prepares it polymer-metal oxide complexes with polyacrylic acid (Mw 1,800) with added sodium hydroxide (Example 2).  This is the same polymer (polyacrylic acid with a molecular weight of 1000-10000) (paragraph 20), the same particle (iron oxide), and the same method of making (addition of sodium hydroxide), that is used to prepare the instant polymer-metal oxide complex (Applicant’s Specification: paragraphs 18-27; claims 11 and 13).  As Hyeon teaches the same polymer-metal oxide complexes made of the same components and the same method of making, the polymer-metal oxide complex of Hyeon would share the same properties as the instant polymer-metal oxide complex, that is, the binding site density of the polymer binding to the surface of the metal oxide particles would be greater than 2 sites/nm2; and the general formula of the polymeR-metal oxide complex would be MnNpO-mCaHbNac as defined in claim 1.  


Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the 

Inventorship Notice
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 217-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
March 11, 2022